Title: From John Quincy Adams to Abigail Smith Adams, 22 March 1811
From: Adams, John Quincy
To: Adams, Abigail Smith



No. 16.
St: Petersburg 10/22. March 1811.

I dined yesterday at the French Ambassadors, at a diplomatic dinner of about sixty persons in the highest and most formal style.—I give you a description of this entertainment, which may amuse you as a specimen of the usages of the time and place, and give you an idea of what is understood to be the suitable style of entertainment by an Ambassador—The invitation was by printed Card, sent five or six days before the dinner, which by the custom is the signal of a formal entertainment.—All invitations to dinner without ceremony are sent by verbal message, or given personally. The printed Cards, although on the face of them they ask for an Answer, never are answered, unless to decline the invitation—The only answer expected is personal attendance.
When the invitation is without ceremony, the guests are expected to go not in full dress—But in frock Coats, and, if you choose in boots and with a round hat. But when the invitation is by Card they must go in a full Court dress—that is to say in Uniform, for there is no Court dress here but in Uniform.—In the Summer Season however the Chancellor of the Empire, Count Romanzoff sometimes invites by Cards, specifying that the Company are to come in frock Coats.
The hour of dining varies at different houses from four to five O’Clock.—The Chancellor’s Cards are always for four O’Clock—the Ambassador’s for half–past four—These are the only two houses where Entertainments of this kind are given; or at least where I have witnessed them.
At half–past four therefore I went to the Ambassador’s Hotel, at the outer–door of which stood the Porter or Swiss in a full dress’d livery deeply bordered with Gold–Lace—A three corner’d hat also gold–laced—a broad girdle of Cloth passing over from the right shoulder to the left side, bordered with gold–lace, and worked with gold embroidery, and a large thick staff about five foot long, and headed with silver—He opened the folding doors, and I stepp’d from the Carriage into the house.—As my style here is altogether republican I went only in a Chariot and four, attended by two footmen in livery, and driven by a Coachman on the Carriage Box, and a Postillion between boy and man, on the left right side horse of the leading pair—My own foot–men followed me about half the way up the stairs, where I threw off and gave them my Shoop, a loose outside Fur–Garment, fit only for wearing in a Carriage—The weather not being cold I had not taken with me the loose boots lined with fur or flannel, which are also worn in winter, when riding in Carriages, and are thrown off on entering the house. They are indispensible, in the severity of the Season, and are slip’d on and off over shoes and silk–stockings, with as much ease as the shoop is from the shoulders.
On the steps of the stair–case at the Ambassador’s Hotel, stood a line of twenty–foot–men, reaching from the bottom to the top of the stairs—All in the same livery as the Swiss, excepting the girdle, staff and hat; and in silk stockings instead of boots—They stand there from the time when the company begins to arrive come, untill all the guests are arrived—They stand like so many Statues and are there merely for the magnificence of the shew—At the top of the Stair–Case at the folding doors of the first-antichamber stood two Chassaurs, with pea–green liveries as deeply laced with silver as those of the footmen with gold, and with each a hanger suspended at the thigh by a leather baldric passing over the shoulder—These like the Swiss, were in Boots—In the second Antichamber was a line of eight upper Servants, above the rank of footmen & Chasseurs—In uniform dresses embroidered in gold, but of the same Colours with the liveries.—They were all in silk Stockings, and stood like the footmen; merely to be seen by the Company.—In the third Antichamber the guests were received and greeted by the Ambassador’s Secretaries and by the French Consul—The Ambassador himself stood in the Saloon, near the door of  entrance, both folds of which were wide open; and there received & returned the salutations of each guest as he arrived, after  which the guest pass’d on into the Circle standing without any regular order about the Hall—In the course of half an hour the whole company was assembled; and all continued standing untill the Ambassador’s Steward in a full dress;  not of livery, but of cloaths richly embroidered in the antient Style of Court dresses, came and announced to him that the Shaal was ready.—The Shaal is a dram of cordials, served with a relisher of cold tongue, or ham, caviar, cheese, anchovies, and other stimulants to appetite, which it is customary to take immediately before sitting down to dinner—It was served on a small table in the second anti-chamber, and each guest who chose to take it helped himself at the table without sitting down—This ceremony being performed, which did not occupy more than five minutes of time, the Ambassador bowing round to the Company invited the Chancellor to pass into the dining Hall, and accompanied him to his place at his own right hand at the middle of the table. The remainder of the company followed without any particular order of precedence, each person taking his place according to his own idea of propriety, or to the courtesy of others—All the Ministers and General Officers however national and foreign waited yesterday, and gave the step  of precedence immediately after the Chancellor and the ambassador, to the Austrian Envoy Extraordinary and Minister Plenipotentiary, Count St: Julian, who for certain reasons is treated with very peculiar distinction at this time—The rest of the Company took their places as I have mentioned, at discretion.  The dinner was over in about an hour, and seldom lasts longer on these occasions of parade—There is no distinction of different Services, and no time lost either in setting on and removing dishes, or in carving.—The table is elegantly decorated with a plateau, and a variety of images in porcelain, and ornamented plates filled with confectionary and fruits; which form part of the desert; but no other dish is ever set upon the table—Those that require carving are all carved by the principal servants in attendance—The dinner begins with soup; a plate of which is carried by the footmen and offered to every guest at the table.—The soup plates are of elegant porcellain—Then follows a succession of seven or eight dishes of flesh and fish variously cooked, with and without vegetables; and some of them with pastry, according to the fashion of french Cookery.—If the dishes in which they are served are large, and the footmen bring small portions of it round, and present them to every guest as with the soup. If the dishes are small, they are presented in succession to the guests each of whom helps himself from the dish as he pleases—Bottles of french table wines, red and white alternatively, and Decanters of Water, are placed on the table between every two persons seated at it, with a tumbler and a Wineglass to each person—But a variety of fine wines, are served round by the Butler, and some of the footmen, between every dish or two that is presented—One glass only of each sort of wine is offered to each guest.—They usually begin with Madeira—to which succeed various french wines; red and white alternately, untill Champaign is presented with the last dish of flesh—Then come Jellies—preserves—fruits—Sweetmeats—and last of all Ice–creams, with a small glass of sweet wine—There are no healths drank,   and no Toasts; and every guest has as little to do with the drinking, as with the eating of another.—Among the Liquors served round are usually English Porter and ale, and frozen punch in champaign glasses.—On rising from table, the footmen behind the chairs, offer tumblers of greenglass filled with water, to every guest to wash his mouth and fingers—the Company return through the antichambers into the Saloon, where they continue standing as before dinner—the Servants hand round Coffee, and afterwards cordials in glasses not much larger than thimbles, after which each guest drops off one by one, without taking leave or being noticed by any person as he retires—At the head of the Stair–case he finds the Chassaures and footmen, who the moment he appears call for his Servants, one of whom comes to him and put on his Shoop and fur–boots; while another goes and orders his Carriage up to the door—there stands the Swiss, and at the moment when the Carriage drives up opens the door—The guest enters his Carriage, and goes home, or wherever his business or his pleasure calls him. I said there was no distinction of Services at the table—But after the soup, untill the last dish of flesh, emphatically called the  Roast, which is always accompanied with a sallad, and followed by the glass of champaign, the Plates in which every thing is presented and the Dishes are of silver Plate—After which the plates are of the most magnificent China, usually of Sevres painted with Portraits, Views—Landscapes, or History–Pieces, no two plates of which are alike—At this period of the repast, the silver plates are taken away from before every guest, and in their stead is substituted a plate of this superb porcellain, with a napkin of more beautiful damask than that first served (which is however not taken away) two dessert knives, a fork a Spoon and a  Paddle all of silver gilt, excepting the blade of one of the knives, which is of steel.—The knife with a silver blade is to pare  or to cut fruit—That with a steel blade to cut preserves or confectionary, or any thing requiring a keener edge than silver—The Paddle (I call it so from its form; I know not its proper name) is to take up the liquid jellies of preserves, or ice–creams, which might  spread themselves over the surface of your plate, and might escape the scoop and thickness of a spoon—The second napkin is merely to wipe your lips and fingers; when you wash them on rising from table; that which you have used at dinner, being supposed less suitable for that purpose. The attention of the servants to the guests at table is so vigilant, that you scarcely ever have occasion to ask for any–thing. The instant that you have emptied  your plate, or that you lay down your knife and fork or spoon, your plate is taken away and a clean one is given you in its stead—If you choose to have your knife fork and spoon changed you lay them, or either of them in the plate—If you lay them aside on the Cloth, they are not taken away—whenever they are, others are immediately given you with the plate—If you have occasion for a fresh supply of bread, the footmen perceive it, at least as soon as you do yourself, and present you a new piece just as you are ready to call for it—If you take two or three glasses of the various kinds of wine that are handed round, the glasses as you empty them are taken away without any hint from you—the name of each kind of wine is mentioned to you by the servant who offers it—If you decline taking any dish or glass offered you, there is no occasion to speak—you only raise your hand & touch with the back of your fore–finger the edge of the plate or of the waiter in which it is presented—The servant understands you and offers the same plate or waiter to the guest seated next you.—As several plates are serving from the same dish, at once in various parts of the table; the whole company is served with it in a very few minutes—The Conversations of each guest are merely with his next neighbours at table and in a low voice that they may all be carried on at once—The voice of a servant is never heard, unless to mention the names of the wines as they are offered—The Ambassador and the Chancellor sometimes have a Band of Music, who occasionally strike up an air or a march at intervals during the dinner—Yesterday however there was none. Ex uno, disce omnes—I give you the discription of an individual for an idea of the genus—All these parade dinners are alike; differing only in some insignificant details—For instance, the Ambassador, who is one of the politest men in the world, never pays any attention to any part of the dinner, more than any one of the guests—The Chancellor usually himself pours out the sweet wine, the last that is served—two kinds of which he has before him—he calls out to each guest by name, asks him which of the two he will have, and according to his choice sends him a glass by a footman—This you will observe is a mark of special attention—but it is troublesome both to the Chancellor and to the guests—The Ambassadors fashion is more of a piece with the whole system—His servants carry round the sweet wines like all the rest—They offer to each guest the choice of two; but in that as in every thing else, the master of the house, can be distinguished from the guests, while at table, only by the seat which he occupies.—Every thing moves like a piece of Clock work—The dishes—the Cookery—the Wines are all of the most exquisite inventions of luxury, and yet there is less of intemperance in fifty such feasts,  than is  in one of our dinners succeeded by a carousal of six hours long; swilling upon a mixture of madeira–wine and brandy. A.

